Exhibit 10.3

 
THE HERSHEY COMPANY


TERMS AND CONDITIONS OF
NONQUALIFIED STOCK OPTION AWARDS
UNDER THE
EQUITY AND INCENTIVE COMPENSATION PLAN


1.           The Optionee, by accepting the option to purchase shares of the
Company's Common Stock (the "Options") granted to him/her on
____________________, (the “Grant Date”), accepts and agrees to these terms and
conditions and the terms and conditions of the Equity and Incentive Compensation
Plan (the "Plan"), which Plan is incorporated herein by reference.


2.           The Options shall not be exercisable until vested.  The Options
shall be exercisable during the period ____________________ through
____________________ (the “Exercise Period”), subject to the vesting schedule
described in the next sentence and the provisions regarding termination set
forth in paragraphs 3 and 4 below and in the Plan. Of the total Options granted
to the Optionee on the Grant Date (“Total Grant”), twenty-five percent (25%) of
the Total Grant will become vested on the first anniversary of the Grant Date;
an additional twenty-five percent (25%) of the Total Grant will become vested on
the second anniversary of the Grant Date; an additional twenty-five percent
(25%) of the Total Grant will become vested on the third anniversary of the
Grant Date; and an additional twenty-five percent (25%) of the Total Grant will
become vested on the fourth anniversary of the Grant Date.  During the Exercise
Period, vested Options may be exercised in whole or in part and on one or more
than one occasion.  The purchase price of any shares as to which the Options
shall be exercised shall be paid in full at the time of such exercise.


3.           In the event Optionee's employment with the Company is terminated
for any reason other than the occurrence of an event described in paragraph 4
below, or a “Corporate Event” or “Change in Control” as described in this
paragraph 3, whether voluntarily or involuntarily, the Options shall terminate
immediately upon termination of Optionee’s employment and may not be exercised
after such termination of employment.


If Optionee’s employment with the Company is terminated solely due to a
“Corporate Event,” Optionee shall have the right to exercise any Options that
vest on or prior to the Corporate Event Exercise Deadline at the time or after
such Options vest but on or before the Corporate Event Exercise Deadline.  The
“Corporate Event Exercise Deadline” is the 90th day following the Optionee’s
termination of employment or, if such 90th day is not a New York Stock Exchange
trading day, the first day after such 90th day that is a New York Stock Exchange
trading date, provided that the Corporate Event Exercise Deadline shall not
extend beyond ____________________, the date the Options expire.  For purposes
of this grant, a Corporate Event shall mean a corporate action, such as the sale
of a subsidiary or business unit, a corporate restructuring, or other material,
non-recurring event which results in the displacement or elimination of a
significant number of jobs and which is required to be disclosed as a separate
matter in the Company’s financial statements.



--------------------------------------------------------------------------------


Upon the occurrence of a Change in Control (as that term is defined in the
Plan), the Options shall become fully vested and exercisable notwithstanding the
vesting schedule set forth in paragraph 2 above.  If Optionee’s employment is
terminated by the Company within two (2) years following the Change in Control
for any reason other than for Cause (as that term is defined in the Plan) or if
Optionee's employment is terminated by the Optionee within such two year period
for Good Reason (as that term is defined in the Plan), Optionee shall have one
(1) year from the date of termination of employment to exercise his/her
Options.  In no event, however, may Options be exercised after
____________________, the date the Options expire.


4.           If Optionee retires after the Grant Date and during the calendar
year in which the Grant Date occurs, the Total Grant will be reduced on a
pro-rata basis to reflect Optionee’s period of employment during the calendar
year in which the Grant Date occurs (the “Adjusted Grant”).  The Adjusted Grant
shall equal the Total Grant multiplied by a fraction, the numerator of which
equals the number of calendar months from and including April 2007 through and
including the calendar month preceding the month during which Optionee’s
retirement date occurs and the denominator of which equals 9; provided, however,
that any fractional share resulting from such calculation shall be eliminated by
rounding the Adjusted Grant down to the nearest whole number.


The foregoing provisions of this paragraph 4 notwithstanding, if a Change in
Control occurs following the Grant Date, and Optionee retires after the
occurrence of the Change in Control but prior to the first day of the twelfth
(12th) calendar month following the month during which the Grant Date occurs,
the Total Grant shall not be reduced as aforesaid, but rather the Total Grant of
Options shall be deemed to have become fully vested and exercisable upon the
occurrence of the Change in Control.


In the event Optionee retires, dies or becomes totally disabled, the Options
shall not terminate but instead will continue to remain outstanding and vest,
subject to the vesting provisions of paragraph 2, the provisions of paragraph 3
if a Change in Control occurs or shall have occurred and the provisions
regarding possible adjustment of the Total Grant to an Adjusted Grant as
provided in this paragraph 4, and Optionee (or his/her estate in the case of
death) shall have five (5) years from the date of retirement, death, or
disability to exercise his/her Options at the time or after such Options vest,
provided such five (5) year period cannot extend beyond ____________________,
the date the Options expire.  For purposes of this grant, Optionee shall be
deemed to have retired if his or her employment terminates for any reason on or
after his or her 55th birthday.


5.           The Options shall be exercisable through Charles Schwab & Co.
("Schwab"), the broker selected by the Company to provide services for stock
options, or by such other method as shall be established by the Company from
time to time.  For information about Schwab's services and how to exercise stock
options, call 1-800-654-2593 or go online to Schwab Equity Award CenterTM at
http://equityawardcenter.schwab.com for assistance.



--------------------------------------------------------------------------------


6.           The Compensation and Executive Organization Committee of the Board
of Directors (the “Committee”), or any successor committee performing similar
functions, may from time to time impose certain limitations or restrictions on
the exercise of the Options by employees who are subject to employee minimum
stockholding requirements established by the Committee.  Such limitations,
restrictions and minimum stockholding requirements are subject to change at the
discretion of the Committee.


7.           Except to the extent that the Plan permits exercise in limited
circumstances by persons other than the Optionee, the Options may not be
assigned, transferred, pledged or hypothecated in any way whether by operation
of law or otherwise, and shall not be subject to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Options contrary to the provisions hereof or of the
Plan, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect and shall cause the Options
to terminate.


8.           By accepting the Options granted herewith, Optionee acknowledges
and agrees, subject to paragraph 12 below, that the Options are granted under
and governed by the terms and conditions set forth in this document and in the
Plan.  Any dispute or disagreement which shall arise under, as a result of, or
in any way relate to the interpretation, construction or administration of the
Plan or the Options granted thereunder shall be determined in all cases and for
all purposes by the Committee, or any successor committee, and any such
determination shall be final, binding and conclusive for all purposes.


9.           In selling the Company's Common Stock (the "Shares") upon
Optionee's exercise of his/her Options, the Company is fulfilling in full its
contractual obligation to Optionee by making such transfer, and the Company
shall have no further obligations or duties with respect thereto and is
discharged and released from the same.  The Company makes no representations to
Optionee regarding the market price of the Shares or the information which is
available to Optionee regarding the Shares of the Company.


10.           The Optionee may be restricted by the Company in its sole judgment
from exercising any of the Options to the extent necessary to comply with
insider trading or other provisions of federal or state securities laws.


11.           The grant of Options and all terms and conditions related thereto,
including those of the Plan, shall be governed by the laws of the Commonwealth
of Pennsylvania.  The Plan shall control in the event there is a conflict
between the Plan and these terms and conditions.


12.           The terms and conditions set forth in this document shall not,
unless expressly stated otherwise, modify or supersede the terms and conditions
of any other plan or agreement applicable to employee benefit plans of the
Company.


--------------------------------------------------------------------------------


